Name: Council Regulation No 26/65/EEC of 2 March 1965 fixing the amount of levies on imports of processed cheese in Luxembourg
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31965R0026RÃ ¨glement n ° 26/65/CEE du Conseil, du 2 mars 1965, portant fixation du montant des prÃ ©lÃ ¨vements pour les importations de fromages fondus au Luxembourg Journal officiel n ° 043 du 16/03/1965 p. 0652 - 0653+++++( 1 ) JO NO 34 DU 27 . 2 . 1964 , P . 549/64 . ( 2 ) JO NO 130 DU 12 . 8 . 1964 , P . 2174/64 . REGLEMENT NO 26/65/CEE DU CONSEIL DU 2 MARS 1965 PORTANT FIXATION DU MONTANT DES PRELEVEMENTS POUR LES IMPORTATIONS DE FROMAGES FONDUS AU LUXEMBOURG LE CONSEIL DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT NO 13/64/CEE DU CONSEIL PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 1 ) , ET NOTAMMENT SON ARTICLE 2 PARAGRAPHE 2 , VU LA PROPOSITION DE LA COMMISSION , CONSIDERANT QU'EN VERTU DE L'ARTICLE 233 DU TRAITE , LES DISPOSITIONS DE CELUI-CI NE FONT PAS OBSTACLE A L'EXISTENCE ET A L'ACCOMPLISSEMENT DE L'UNION REGIONALE ENTRE LA BELGIQUE ET LE LUXEMBOURG , DANS LA MESURE OU LES OBJECTIFS DE CETTE UNION NE SONT PAS ATTEINTS EN APPLICATION DU TRAITE ; CONSIDERANT QUE LA BELGIQUE ET LE LUXEMBOURG ONT CREE UN MARCHE COMMUN POUR LES FROMAGES FONDUS COMME IL EN EXISTE DEJA POUR LES AUTRES TYPES DE FROMAGES ; QU'IL N'EXISTE CEPENDANT PAS DE MARCHE COMMUN POUR LE BEURRE , QUI , AVEC LE FROMAGE , ENTRE DANS LA COMPOSITION DU FROMAGE FONDU ; QUE LES PRELEVEMENTS PERCUS A L'IMPORTATION DE BEURRE AU LUXEMBOURG SONT INFERIEURS AUX PRELEVEMENTS PERCUS A L'IMPORTATION DE BEURRE EN BELGIQUE ; CONSIDERANT QUE LE MONTANT DES PRELEVEMENTS POUR LES FROMAGES FONDUS EST CALCULE , EN VERTU DE L'ARTICLE 6 DU REGLEMENT NO 111/64/CEE DU CONSEIL PORTANT CONSTITUTION DE GROUPES DE PRODUITS DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 2 ) , A PARTIR DES PRELEVEMENTS APPLICABLES AUX COMPOSANTS PRINCIPAUX ; QU'IL Y A LIEU DE CRAINDRE QUE LES DIFFERENCES DANS LE MONTANT DES PRELEVEMENTS POUR LE BEURRE NE PROVOQUENT DES PERTURBATIONS SUR LE MARCHE BELGE DES FROMAGES FONDUS A LA SUITE D'IMPORTATIONS DE CES PRODUITS EFFECTUEES VIA LE LUXEMBOURG ; CONSIDERANT QU'IL EST POSSIBLE D'EVITER CETTE CONSEQUENCE PAR LA FIXATION DES PRELEVEMENTS POUR LE FROMAGE FONDU APPLICABLES AUX IMPORTATIONS AU LUXEMBOURG AU MEME MONTANT QUE LES PRELEVEMENTS APPLICABLES AUX IMPORTATIONS EN BELGIQUE , EN FAISANT USAGE DE LA POSSIBILITE DE DERIVATION PREVUE A L'ARTICLE 2 PARAGRAPHE 2 PREMIER ALINEA DU REGLEMENT NO 13/64/CEE , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER LES DISPOSITIONS DE L'ARTICLE 6 DU REGLEMENT NO 111/64/CEE SONT COMPLETEES PAR LE PARAGRAPHE 3 SUIVANT : " 3 . PAR DEROGATION AUX DISPOSITIONS DES PARAGRAPHES PRECEDENTS , LE PRELEVEMENT PERCU A L'IMPORTATION AU LUXEMBOURG DES PRODUITS VISES AU PARAGRAPHE 1 EST EGAL AU PRELEVEMENT PERCU A L'IMPORTATION DE CES MEMES PRODUITS EN BELGIQUE . " ARTICLE 2 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE JOUR SUIVANT SA PUBLICATION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 2 MARS 1965 . PAR LE CONSEIL LE PRESIDENT M . COUVE DE MURVILLE